643 S.W.2d 415 (1982)
Bobby Dale FINCH, Appellant,
v.
The STATE of Texas, Appellee.
No. 337-82.
Court of Criminal Appeals of Texas, En Banc.
November 3, 1982.
Rehearing Denied January 5, 1983.
*416 Garry Lewellen, Stephenville, for appellant.
Wayne Hughes, Dist. Atty., and Bailey F. Rankin, Asst. Dist. Atty., Granbury, Robert Huttash, State's Atty. and Alfred Walker, Asst. State's Atty., Austin, for the State.
Before the Court en banc.

OPINION
PER CURIAM.
This is an appeal from a conviction for the offense of murder. After finding appellant guilty, the jury assessed punishment at imprisonment for life in the Texas Department of Corrections. Appellant's conviction was originally affirmed by the Court of Appeals, Finch v. State, 629 S.W.2d 876 (Tex.App.Ft. Worth, 1982). Appellant's motion for rehearing was overruled without written opinion by the Court of Appeals. A timely petition for discretionary review was filed in the Court of Appeals.
On June 23, 1982, this Court delivered an opinion granting appellant's petition for discretionary review and remanding the case to the Court of Appeals for the Second Supreme Judicial District for reconsideration of appellant's complaint that the trial court erred by placing a limitation upon voir dire. The case was also remanded for reconsideration of the contention that he was denied a speedy trial. See Finch v. State, 643 S.W.2d 414 (Tex.Cr.App.1982).
The Court of Appeals delivered an opinion on August 11, 1982, Tex.App., 638 S.W.2d 215, that fully complied with this Court's opinion of June 23, 1982. No new petition for discretionary review was filed in the Court of Appeals.
The record in this case was administratively returned to this Court by the Court of Appeals, apparently under the impression that further review by this Court was automatic.
Appellant's counsel has subsequently filed a further petition for review directly in this Court.
This Court's authority to review the judgments of the Courts of Appeal in criminal cases is based on the provisions of Art. V, Sec. 5, of the Texas Constitution, as amended, effective September 1, 1981. Statutory authority for discretionary review of the decisions of the Courts of Appeal in criminal law matters is found in Art. 44.37 and Art. 44.45, V.A.C.C.P. The procedure is further amplified by this Court's rules. See Rules 302 through 304 (Tex.Cr.App.R).
This Court's opinion of June 23, 1982, did not specifically state that the records should be returned to this Court. No petition for discretionary review was filed in the Court of Appeals after it rendered its opinion of August 11, 1982, nor did any member of this Court file an order for review. See Rule 303 (Tex.Cr.App. R). Therefore, the decision of the Court of Appeals is final. This Court has no jurisdiction to consider the matter further.
Appellant's petition for discretionary review is dismissed.